             Case 1:19-cv-03193 Document 1 Filed 10/24/19 Page 1 of 9



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



 RUYAKCHERIAN LLP,
                                                         Civil Action No.: ____________________
      Plaintiff,
                                                         COMPLAINT
      v.
                                                         DEMAND FOR JURY TRIAL
 PROMOS TECHNOLOGIES, INC,

      Defendant.


       Plaintiff RuyakCherian LLP, (“RuyakCherian”), by and through counsel, files this

Complaint against Defendant ProMOS Technologies, Inc., (“ProMOS”) and alleges as follows:

                                     Nature of the Action

       1.      This action arises from RuyakCherian’s representation of ProMOS’s wholly

owned subsidiary in a federal court action styled GSI Technology Inc. v. United Memories, Inc.,

et al, 5:13-cv-01081-PSG (N.D. Cal.) (the “underlying litigation”).

       2.      This representation was undertaken and continued by RuyakCherian in reliance on

ProMOS’s specific representations that if RuyakCherian continued to represent the subsidiary,

ProMOS would ensure that RuyakCherian’s legal fees, costs, and expenses were paid. ProMOS

claimed that it could not pay at the time because it was in reorganization under the laws of Taiwan,

but that it would pay as soon as it emerged from reorganization.

       3.      At no point during the representation or subsequent to final resolution of the

underlying litigation has ProMOS ever disputed or denied that all of RuyakCherian’s fees, costs

and expenses were actually, fairly, and appropriately incurred and/or earned.

       4.      However, at the conclusion of the underlying litigation and after ProMOS emerged




                                                     1
              Case 1:19-cv-03193 Document 1 Filed 10/24/19 Page 2 of 9



from a reorganization process governed by the laws of Taiwan, ProMOS has refused to pay

RuyakCherian’s fees, costs, and expenses as promised.


                                              Parties

         5.    Plaintiff RuyakCherian is a limited liability partnership organized and existing

under the laws of the District of Columbia, with its principal places of business located at 1936

University Avenue, Suite 350, Berkeley, California 94704 and 1700 K Street, NW, Suite 810,

Washington, District of Columbia 20006.

         6.    Upon information and belief, defendant ProMOS is a publicly-traded company

organized under the laws of Taiwan and traded on the Taiwan over-the-counter stock exchange.

Its principal place of business is located at 30078 A3, 3/F, 1st Practice Road, Hsinchu Science

Industrial Park, Taiwan. ProMOS promotes itself as a leading manufacturer of semiconductor

memory products. It was established in 1996 and exports its products to countries throughout the

world.

         7.    At all times relevant to the issues in this Complaint, United Memories, Inc. (“UMI”)

was a corporation organized under the laws of Colorado, with its principal place of business located

at 4815 List Drive, Colorado Springs, Colorado 80919 and was a wholly owned subsidiary of

ProMOS ProMOS. On information and belief, UMI is in the process of being wound down.


                                     Jurisdiction and Venue

         8.    The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because RuyakCherian and ProMOS are citizens and/or subjects of different states and/or a

foreign state and the matter in controversy, exclusive of interest and costs, exceeds $75,000.

         9.    This Court has personal jurisdiction over the ProMOS under D.C. Code § 13-423

because ProMOS engaged in fraudulent conduct, fraudulent and negligent misrepresentations,




                                                     2
             Case 1:19-cv-03193 Document 1 Filed 10/24/19 Page 3 of 9



within and directed at the District of Columbia. In addition, RuyakCherian has suffered tortious

injury in the District of Columbia, including the loss of the fees to which it is legally entitled to

receive as a result of the acts and omissions engaged in by ProMOS.

       10.     Venue is proper in this District under 28 U.S.C. § 1391(b)(2), (b)(3) and (c)(3).

This District is where a substantial part of the events or omissions giving rise to RuyakCherian’s

claims occurred, ProMOS is subject to personal jurisdiction in this District, and ProMOS is not a

resident of the United States.

                                        Statement of Facts

       11.     ProMOS manufacturers and sells memory products.               Specifically, ProMOS

provides design, assembly engineering, testing, and field application engineering services for

memory products. UMI, a wholly owned subsidiary of ProMOS, provided integrated circuit

design and layout services for a broad range of customers in the United States and abroad,

including of ProMOS’s DRAM products during the relevant time.

       12.     At all relevant times, Dr. Min-Liang Chen was Chairman and President of ProMOS.

       13.     At all relevant times, Mr. Min-Hsing Yang was in-house counsel of ProMOS.

       14.     At all relevant times, Jon Faue was Chief Executive Officer and President of UMI.

       15.     On or about March 8, 2013, UMI was sued by one of its customers, GSI

Technology, Inc (“GSI”), for breach of contract and unfair competition under California Business

and Professional Code § 17200 for alleged violations of confidentiality obligations under an

agreement between the parties.

       16.     Mr. Sunny Cherian, a partner of RuyakCherian, who formerly was a partner at

Hogan Lovells, was retained by UMI shortly thereafter while Mr. Cherian was a partner at Hogan

Lovells.




                                                     3
              Case 1:19-cv-03193 Document 1 Filed 10/24/19 Page 4 of 9



       17.     After one prior amendment, on or about October 3, 2013, GSI filed a Second

Amended Complaint. This complaint added Integrated Silicon as a defendant, and as to UMI,

asserted the following claims (i) Violation of Section 1 of the Sherman Act; (ii) Violations of the

RICO statute under both 18 U.S.C. § 1961(c) and § 1961(d); (iii) Declaratory Relief under 28

U.S.C. § 2201, et seq.; (iv) Breach of Contract; (v) Unfair Competition under California Business

and Professional Code § 17200, et seq. and/or Colorado Revised Statute § 6-1-101, et seq.; (vi)

Fraud; (vii) False Promise; (viii) Misappropriate of Trade Secrets under the Uniform Trade Secrets

Act, Colo. Rev. Stat. § 7-74-101 and/or Cal. Civ. Code § 3426, et seq.; and (ix) Intentional

Interference with Prospective Business Advantage. The Second Amended Complaint sought both

a preliminary and permanent injunction, as well as compensatory damages, treble damages,

restitution, disgorgement, punitive and exemplary damages, attorneys’ fees, costs, and pre- and

post-judgment interest.

       18.     In connection with this Second Amended Complaint, GSI sought over $40 million

in damages.

       19.     From inception of the case in 2013, through trial and until the end of the case,

including the Ninth Circuit appeal, which was decided in February 2018, Mr. Cherian represented

UMI in this litigation.    During that time, Mr. Cherian moved to Winston & Strawn and

subsequently started his own firm named RuyakCherian LLP with Robert Ruyak but continued his

representation of UMI.

       20.     Throughout this time, ProMOS monitored the status of the litigation, including the

appeal, through Mr. Yang. In addition, Mr. Cherian provided periodic status updates on the case

to ProMOS.

       21.     However, on several occasions, Mr. Faue of UMI told Mr. Cherian that he did not




                                                    4
             Case 1:19-cv-03193 Document 1 Filed 10/24/19 Page 5 of 9



have the cash required to continue to pay the legal bills on an ongoing basis, but that its owner,

ProMOS owed UMI a significant amount of money and once that was paid, UMI would, in turn,

pay Hogan Lovells and subsequently RuyakCherian.

       22.     ProMOS was not able to pay any money immediately because it was in

reorganization in Taiwan under Taiwanese laws, which included the government taking control of

all payments made by the company.

       23.     On at least two occasions, Mr. Cherian travelled to Taiwan and met with ProMOS

and discussed the case. Specifically, on or about October 13, 2014, Mr. Cherian travelled to

Taiwan and met with Dr. Chen and Ming-Hsing Yang (known as “Sam”), in-house counsel for

ProMOS. Mr. Ruyak was also present at this meeting. There were multiple purposes for this

meeting. First, ProMOS was very concerned about the risk of exposure to them from the lawsuit

against UMI. Second, ProMOS Chairman and President Dr. Chen requested that Mr. Cherian

continue to represent UMI in the lawsuit through trial in order to avoid or mitigate ProMOS’s

exposure. Finally, ProMOS told Mr. Cherian that they would pay all of Mr. Cherian’s legal fees

in connection with their continued representation of UMI through the trial as soon as ProMOS

emerged from government-supervised reorganization.

       24.     In reliance on these promises made by Dr. Chen and Mr. Yang, Mr. Cherian agreed

to continue representing UMI throughout the trial.

       25.     Prior to trial, the Court in the underlying matter dismissed the three federal claims

against UMI which alleged Sherman Act and RICO violations.

       26.     Trial in the underlying matter took place in October and November 2015 and

culminated in a jury verdict on November 25, 2015.

       27.     The jury returned a verdict in favor of UMI on the fraud, false promise, and




                                                     5
                Case 1:19-cv-03193 Document 1 Filed 10/24/19 Page 6 of 9



intentional interference with prospective business advantage claims. The Unfair Competition

claims had to be determined by the Court and were ultimately rejected. While the jury found that

UMI had misappropriated a small number of secrets and breached its contract, the damage to GSI

was very small and the jury awarded GSI $0 in general damages for the misappropriation and

$953,400 in contract damages. However, on May 26, 2016, the Court granted UMI’s Motion for

Judgment as a Matter of Law and found that GSI was not entitled to the contract damages the jury

had awarded, resulting in GSI receiving nothing from UMI as a result of the lawsuit.

       28.       UMI paid RuyakCherian $250,000 in expenses in connection with the trial.

However, an additional $857,659.29 in fees, costs and other expenses were incurred by Mr.

Cherian, Mr. Ruyak and the trial team and remain outstanding.

       29.       Despite the essentially complete win at the trial level, UMI was not determined by

the Court to be the prevailing party, which is required for UMI to have its attorneys’ fees paid by

GSI. Therefore, UMI wanted to appeal this decision.

       30.       UMI agreed to pay for RuyakCherian to represent UMI on the appeal of the

prevailing party issue, which ultimately was lost at the Ninth Circuit. However, RuyakCherian is

still owed an additional $362,632.83 for its work in connection with these appeals.

       31.       At no point has ProMOS denied or disputed that these fees, costs and expenses are

due and owing to RuyakCherian for its work in representing UMI.


                                  First Cause of Action - Fraud

       32.       RuyakCherian repeats and reasserts each and every prior allegation, as if fully set

forth herein.

       33.       ProMOS, by and through Dr. Chen and Mr. Yang, told Mr. Cherian that ProMOS

would ensure that all legal bills associated with Mr. Cherian’s representation of ProMos’ wholly




                                                      6
                Case 1:19-cv-03193 Document 1 Filed 10/24/19 Page 7 of 9



owned subsidiary UMI would be paid. These statements, false or materially misleading when

made, were intended to convince Mr. Cherian to continue representing UMI in the underlying

litigation.

        34.      As detailed above, in reliance on the representations made by ProMOS, Mr. Cherian

continued and successfully completed their representation of UMI in the underlying litigation.

        35.      Mr. Cherian understood that ProMOS had a direct financial and business interest in

ensuring that UMI had the best possible representation and avoided liability for the claims raised

in the underlying litigation.

        36.      In furtherance of their continued representation of UMI, RuyakCherian incurred

fees, costs, and expenses of $1,220,292.12 that have not been paid.

        37.      Despite never challenging or disputing that these fees, costs, and expenses were

fairly and appropriately earned and/or incurred by RuyakCherian, or that RuyakCherian is owed

this amount, ProMOS now refuses to pay.

                    Second Cause of Action - Fraudulent Misrepresentation

        38.      RuyakCherian repeats and reasserts each and every prior allegation, as if fully set

forth herein.

        39.      ProMOS, by and through Dr. Chen and Mr. Yang, fraudulent misrepresented to Mr.

Cherian that it would pay for all fees, costs, and expenses incurred in connection with his

representation of UMI in the underlying litigation.

        40.      These misrepresentations were made for the sole purpose of convincing

RuyakCherian to continue to represent UMI in the underlying litigation.

        41.      RuyakCherian did, in fact, continue to represent UMI in the underlying litigation

to its completion, including all appeals. This continued representation resulted in RuyakCherian




                                                      7
                Case 1:19-cv-03193 Document 1 Filed 10/24/19 Page 8 of 9



being harmed by incurring $1,220,292.12 in fees, costs, and expenses that have not been paid and

that ProMOS now refuses to pay.

                      Third Cause of Action – Negligent Misrepresentation

       42.       RuyakCherian repeats and reasserts each and every prior allegation, as if fully set

forth herein.

       43.       ProMOS, by and through Dr. Chen and Mr. Yang, negligently misrepresented to

Mr. Cherian that it would pay him for all fees, costs, and expenses incurred in connection with its

representation of UMI in the underlying litigation.

       44.       These misrepresentations were made for the sole purpose of convincing Mr.

Cherian and ultimately RuyakCherian to continue to represent its wholly owned subsidiary UMI

in the underlying litigation.

       45.       Mr. Cherian did, in fact, continue to represent UMI in the underlying litigation to

its completion, including all appeals. This continued representation resulted in RuyakCherian

being harmed by incurring $1,220,292.12 in fees, costs, and expenses that have not been paid and

that ProMOS now refuses to pay.

                         Fourth Cause of Action – Promissory Estoppel

       46.       RuyakCherian repeats and reasserts each and every prior allegation, as if fully set

forth herein.

       47.       As detailed above, ProMOS, by and through Dr. Chen and Mr. Yang, promised to

pay Mr. Cherian for all fees, costs, and expenses incurred in connection with its representation of

its wholly owned subsidiary, UMI, in the underlying litigation. This promise was made with the

clear and stated intent of convincing Mr. Cherian and ultimately RuyakCherian to continue with

its representation of UMI.




                                                      8
             Case 1:19-cv-03193 Document 1 Filed 10/24/19 Page 9 of 9



       48.     In direct reliance on these promises, RuyakCherian did in fact continue its

representation of UMI to the completion of the underlying litigation, including all appeals.

       49.     As a result of this continued representation, RuyakCherian has incurred fees, costs,

and expenses of $1,220,292.12 that have not been paid and that ProMOS now refuses to pay.


WHEREFORE, RuyakCherian respectfully requests judgement against ProMOS as follows:

       (a) Awarding it compensatory damages on the first, second, third and fourth causes of
           action, in an amount to be proved at trial, but in no event less than $1,220,292.12;

       (b) Awarding it punitive damages on the first, second, and third causes of action, in an
           amount to be proved at trial;

       (c) Awarding it prejudgment interest, as well as its costs and disbursements incurred in
           connection with this action, including reasonable attorneys’ fees; and

       (d) Awarding it such other and further relief as the Court deems just and proper.


                                        JURY DEMAND

        RuyakCherian demands a trial by jury on all issues so triable.



 Date: October 23, 2019                           Respectfully submitted,

                                                  RuyakCherian LLP


                                                  By: _
                                                  Martin Cunniff (DC Bar No. 424219)
                                                  martinc@ruyakcherian.com
                                                  RuyakCherian LLP
                                                  1700 K St. NW, Suite 810
                                                  Washington, DC 20006
                                                  Tel: (202) 838-1547

                                                  Counsel for Plaintiff RuyakCherian LLP




                                                    9
